DETAILED ACTION
In the Non-Final Rejection mailed 4/18/2022, claims 1-13 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 7/18/2022 has been entered:
Claims 1-6 and 10-17 are active.
Claims 7-9 are cancelled.
Claims 14-17 are new.
Response to Arguments
Applicant’s arguments, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1-6 and 10-17 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Claim Objections
Claims 1-3, 6, 10, and 16 are objected to because of the following informalities:
Regarding claim 1, “the upper side and/or lower side” (lines 6-7) should say “an upper said and/or a lower side”, the word “the” should be inserted before “detected relative movements” in line 12, “movements of the magnetic device” (lines 16-17) should instead say “the detected relative movements between the magnetic device and the detection device”, “determination of the” (line 18) should be deleted, the word “and” should be inserted before “wherein” in line 20, “movements of the magnetic device” (lines 21-22) should instead say “the detected relative movements between the magnetic device and the detection device”, “determination of the” (line 18) should be deleted, and “an operator” (line 25) should say “the operator”.
Regarding claim 2, the word “a” should be reinserted before the word “movably” in line 2 and the limitation “and wherein the detection device being configured… describing the position of the reticle” (lines 5-8) should be deleted.
Regarding claim 3, the limitation “wherein the magnetic elements… disk-shaped base body” (lines 4-5) should be deleted.
Regarding claim 6, the word “the” should be inserted between “plurality of” and “magnetic elements” in line 5.
Regarding claim 10, the comma (,) after “an electrical energy supply device” (line 2) should be deleted and the word “and” should be inserted “a control device” in line 3.
Regarding claim 16, the word “the” should be inserted before “adjustments” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the angular position” (line 18), “the rotational plane position” (line 23), and “a rotatably mounted actuating element” (lines 23-24). There is insufficient antecedent basis for these limitations in the claim because an angular position and a rotational plane were not previously claimed and a rotatably mounted actuating element was already recited in lines 18-19. Therefore, the limitations should instead say “an angular position”, “a rotational plane position”, and “the rotatably mounted actuating element”, respectively.
Regarding claim 5, it is unclear as claimed whether applicant is claiming that the magnetic elements are arranged or formed in multiple ring-shaped arrangements including or, in addition to, the at least one ring-shaped arrangement recited in claim 4, from which claim 5 depends, especially since claim 4 also requires that the magnetic elements are arranged or formed as individual annual segments. It is the examiner’s belief that instead reciting, “wherein the magnetic elements are arranged or formed in a plurality of the ring-shaped arrangements” would overcome the issue.
Claim 6 recites the limitation “a second plurality of magnetic elements” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the magnetic elements are the same, or different than, the previously claimed multiple magnetic elements of the magnetic device. As such, the word “the” should be inserted between “a second plurality of” and “magnetic elements” in line 4.
Claim 10 recites the limitation “the device” in lines 3 and 5. There is insufficient antecedent basis for these limitations in the claim. It is unclear which previously claimed device “the device” refers to. Does “the device” refer to the long-range optic device, the reticle adjustment device, the magnetic device, the detection device, the electrical energy supply device, or the control device? Deleting all instances of “the device” would address the issue.
Further regarding claim 10, the limitation “a control device, which can control the provision via the energy supply device to the at least one electrical energy-consuming functional element of the device, being associated with the energy supply device” (lines 3-6) is unclear as claimed as to what is being provisioned. It is the examiner’s belief that instead reciting “a control device associated with the electrical energy supply device and configured to control the electrical energy supplied to the at least one electrical energy-consuming function element from the electrical energy supply device” would be sufficient to address the issue.
Claim 11 recites the limitations “the energy supply” (lines 2-3), “a detection element” (lines 3-4), “rotational plane position information” (line 4), “the detection element” (line 6), and “the device” (lines 7-8). There is insufficient antecedent basis for these limitations in the claim. An energy supply of a detection element was not previously claimed, rendering unclear what applicant seeks to claim as their invention by the limitation. Additionally, multiple detection elements were previously claimed, rendering unclear which of the previously claimed detection elements applicant is referring to, or if applicant is referring to another detection element. Further, rotational plane position information was previously claimed, rendering unclear whether applicant is referring to additional rotational plane position information or the same rotational plane position information. Finally, it is unclear which previously claimed device “the device” refers to, as “the device” could refer to the long-range optic device, the reticle adjustment device, the magnetic device, the detection device, the electrical energy supply device, or the control device. It is the examiner’s belief that instead reciting, “wherein the control device is configured to control the electrical energy supply device such that electrical energy is continuously supplied, independently of the at least one electrical energy-consuming functional element, from the electrical energy supply device to the at least one detection element configured to generate the rotational plane position information” would address the above issues. 
Regarding claim 15, it is unclear as claimed whether applicant is claiming that the at least one radially inner and at least one radially outer ring-shaped arrangements are including or, in addition to, the at least one ring-shaped arrangement and the multiple ring-shaped arrangements recited in claims 4 and 5, respectively, from which claim 15 depends, especially since claim 4 also requires that the magnetic elements are arranged or formed as individual annual segments. It is the examiner’s belief that instead reciting, “wherein the plurality of the ring-shaped arrangements, in which the magnetic elements are arranged or formed, includes at least one radially inner ring-shaped arrangement and at least one radially outer ring-shaped arrangement” would overcome the issue.
Claim 17 recites the limitation “a determined reticle position information” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the determined reticle position information is the same or different than the previously claimed reticle position information recited in claim 1, from which claim 17 depends. As such, the limitation should instead say “the reticle position information”.
Claims 2-4, 12-14, and 16 are rejected for depending from an indefinite claim.
Allowable Subject Matter
Claims 1-6 and 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Long-range optical devices, such as telescopic sights, are known to include reticle adjustment mechanisms which utilize magnetic elements and magnetic field sensors. However, the prior art fails to teach, or make obvious, all of the structural and functional limitations recited in independent claim 1, which requires at least a long-range optical device comprising: a reticle, a reticle adjustment device for adjusting the position of the reticle, a rotatably mounted actuating element which is actuated by an operator for adjusting the reticle, a magnetic device comprising a base body and multiple magnetic elements arranged or formed on an upper side and/or a lower side of the base body, and a detection device comprising at least two separate detection elements, wherein the detection device is configured to detect relative movements between the magnetic device and the detection device to generate reticle position information describing the position of the reticle, wherein one of the detection elements generates angular position information describing the angular position of the rotatably mounted actuating element based on the detected relative movements between the magnetic device and the detection device and incorporates the angular position information into the reticle position information, and wherein another one of the detection elements generates rotational plane position information describing the rotational plane position of the rotatably mounted actuating element based on the detected relative movements between the magnetic device and the detection device and incorporates the rotational plane position information into the reticle position information.
The examiner notes that applicant describes the rotational plane position information clearly in the first full paragraph on page 7 of the written specification, stating that “[t]he rotational plane position information thus allows the plane of rotation of the actuating element to be inferred for a given circumferential position of the actuating element. Specifically, it is possible, by way of rotational plane position information, for example, to state that, based on a particular angular position of the actuating element, the actuating element is, for example, located in a first plane of rotation or, after a full rotation thereof, in a second plane of rotation. The rotational plane position information thus describes the number of full revolutions of the actuating element about the axis of rotation thereof. An actual axial movement of the actuating element along the axis of rotation is not absolutely necessary for this purpose”.
Delz et al. (US 11255637), herein ‘Delz’, discloses a long-range optical device (100) comprising: a reticle (122), a reticle adjustment device (160), a rotatably mounted actuating element (130), and a detection device (210) comprising at least two separate detection elements (212, 216), wherein one of the detection elements (212) generates angular position information describing the angular position of the rotatably mounted actuating element based on the detected relative movements between a magnetic element (206) and the detection device (col. 8 lines 38-46; col. 9 line 66 – col. 10 line 4), wherein another one of the detection elements (216) generates rotational plane position information describing the rotational plane position of the rotatably mounted actuating element based on the detected relative movements between another magnetic element (208) and the detection device (col. 10 lines 23-64), and wherein the angular position information and the rotational plane position information is incorporated into reticle position information (col. 11 lines 19-25). However, in Delz, each magnetic element (206, 208) is incorporated into separately positioned rotary gears (202, 204) which each have a unique gear ratio and which are each positioned on opposite sides of a first gear (190) that drives the rotary gears (202, 204). As such, Delz does not teach a magnetic device comprising a base body and multiple magnetic elements arranged or formed on an upper side and/or a lower side of the base body, nor would it be possible to incorporate such an arrangement into the invention of Delz.
Kahles Ges m.b.H. (DE 202008008630 U1), herein ‘Kahles’, discloses a long-range optical device (par. 67) comprising: a reticle (target mark; par. 67), a reticle adjustment device (6), a rotatably mounted actuating element (4), a magnetic device (8’) comprising a base body (5) and multiple magnetic elements (M21’-M230’) arranged or formed on an upper side and/or a lower side of the base body (Fig. 8), and a detection device (15) comprising at least two separate detection elements (16, 17), wherein one of the detection elements (16, 17) generates angular position information describing the angular position of the rotatably mounted actuating element based on the detected relative movements between a magnetic device and the detection device (Figs. 7-9; par. 67, 89-99), and wherein the angular position information is incorporated into reticle position information (Figs. 7-9 and 12; par. 97-99). However, Kahles is entirely silent as to any structure or functionality for the utilization of a detection element for generating rotational plane position information in addition to the angular position information generated from another detection element, and subsequently incorporating both rotational plane position information and the angular position information into the reticle position information, as claimed. Generally, Kahles is directed toward a reticle adjustment device that utilizes magnets for implementing a tactile “click” as the knob is rotated without introducing the wear typically associated with spring-detent arrangements commonly used for implementing the “click”.
Other relevant prior art, including Davidson et al. (US 20150247702), Liang (US 20220244521), Barrett (US 6862832), Windauer (US 8713843), York et al. (US 10767962), and Plaster (US 9151570) fail to teach, or make obvious, a long-range optical device including multiple magnetic elements rotatable with respect to multiple detection elements and configured so that both the angular position and the rotational plane position of a rotatably mounted actuating element is generated by the detection elements and incorporated into reticle position information generated by the detection elements.
Conclusion
Claims 1-6 and 10-17 are rejected. Claims 7-9 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641